Case 2:20-cv-11429-AJT-DRG ECF No. 2-13, PageID.45 Filed 06/02/20 Page 1 of 3




          EXHIBIT E-2
                  Case 2:20-cv-11429-AJT-DRG ECF No. 2-13, PageID.46 Filed 06/02/20 Page 2 of 3
CERTIFICATE OF REGISTRATION
             1n
                  COP),ip,                       This Certificate issued under the seal of the Copyright
                                                                                                                                          FORM             VA
                                                                                                                                          For a Work of the Moat Arta
                                                                                                                                                                                                            in
     ti?").                                      Office In accordance with title 17, United States Code,                                  UNITED STATES COPYRIGHT OFFICE
                                  0              attests that registration has been made for the work identified                          112,0RW
                                                 below.The information on this certificate has been made a                                RED      VA
                                   rsi
                                                 part of the Copyright Office records.                                                                       f);
                                                                                                                                                                     1-216-269
                                    ril
4
.4
                                                                                                                                                       III                 !;.
                                                                                                                                                                         111110
                                                                                                                                                                       4101101216269
                                                                                                                                                                   (31- PUM3t0
        -L
          IRY DV C
                                                                                           REGISTER OF COPYRIGHTS
      OFFICIAL SEAL                                                                            United States of America


                       DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE C.ONTINIJATION *MET
                       mu t), THIS WORK,*                                                  NATURE OF THIS weeny Sae IrscOuatons

                             #2014 KIRBY TRI — COLOR CORGI                                                                                  PLUSH STUFFED TOY
                       PREVIOUS OR ALTERNATIVE =LEST

                       Poblitchtton es a ContrIbutt00 If Oa work was *kited as a contribehna re a penodien =Id at collo:Iran, gave adormahonsbout the mamma wort M winch the
                       comnbutino appeared     Title 010AI:the Week's?


                       if published is a periodical or aerial give     volume p              Number                              Issue Date V                      Da Palmy

                      NAME OF AUTHOR                                                                                                     DATES OP MTH AND DEATH
                                                                                                                                         Year Bors V   Year Dud '!'
                   a          ThOTTaT,AS JIOMPANY, INC .
                                                Maw.
                      Wee Mu cambium to the wart a        Nstroahty or Domicile                                                          Was This Author a Contributroa to the Work
                      'work made for hire       Nome of Carrary                                                                                                  x        It las anew le met
 NOTE                            II Yea         OR
                                                  —
                                                    f omnof
                                                                  IP.
                                                                      United States                                                      Asormoes?
                                                                                                                                         Peradonymnas9
                                                                                                                                                        O Yea      No of
                                                                                                                                                         0 Yes 33 No
                                                                                                                                                                              Mow quesbani
                                                                                                                                                                          srebuotost
 Under the law                   a No               1-Dommiled in
the author of
a work made           NATURE OF AUTHORSHIP                (heckappropnato hoe(a) See Instructions
for hire is
 perierally the                           SI 3 Dunonmossl sculptors         Q Map                                    CI Technical drawing
 empieyer not
the employee                              a 2 Dimensional artwork           Q Photograph                             D Text
Mee manta                                 a Reproduction of work of an      a Jewelry design                         a Architectural work
liens) For any
pert of this
wars that was                                                                                                                                                                          INIIIMEN111.111111111111111.01.
  wide for hire
cheek Yes ill         NAME OF AUTHOR Nr                                                                                                  DATES OF awn AND DEATH
the spare                                                                                                                                Year Bora Tf  Year Died W
provided give
the employer
(or other             Was   conktbution to &ewe* a                       th , Nabonahty ar Dam&                                          Was This Anther a Cot trtbahos to the Work
person for                                                             Namey(dummy
whom Mo work          work made for hue 9                                                                                                A,nosyreouev   Q y es    0 No     Il t answertoodflossr
was prepared)                  D Yea                                   OR{Ottren of ihr                                                                                   ctf   so tiara
                                                                                                                                                      ,                   . 84
as Author of                                                                                                                             Peondonymous   0 Yes    0 No       f    sga dats'Isd
that part end                      Cl No                                    Danuraled in 11..                                                                             mauctens
leave the
sperm for dates       NATURE OF AUTHORSHIP Meek appropriate box(es) She lastruollona
of buth and
death blank                    0 3 Duaeasmoal sculpture          D Map                                              0 Technical drawing
                               a 2 Diplomas! artwork             Q Photograph                                       p Text
                               13 Reproduction donut of art      D Jewelry design                                   0 Architectural work
alanWaSIMOithelethielativeleiaithiller

                      Team Which Creation of The Work Wee                                  Deterred Natant of First Pobbeation of Thls          Week
                  a   COnipktbd                    Mho brfemssuon                         Complete this hearreatIon Mora           Q.C,       er Day* 23                    * 0. 20(11
                                         2001-         •4yearintigglIvan b                :tar        w4*
                                                                                                        slaaa                        USA

                      COPYRIGHT CLAIMANT(S) Name and additts must ho given oven the claimant is the same attic
                      and= grveo m spice 2 V                                                                                                    AFPW2Ff
                           DOUGLAS COMPANY, INC                                                                                          1!,. ONE Di- Pastyl
                           69 Kri Road
sae essimenons
before earmating           Keene, NH  03431                                                                                                                            RECEIV
has WOOS
                      Transfer If the obsurnint(s) named here is space 4 is (are) diffentet from the suthar(s) aimed at space 2 give a
                      hod Fianna!of how the etareosat(s) °haired mininestup of the copyright V                                                  FUNDS RECEIVED
                                                                                                                                         2°

memareimpapeopmeapow
              MORE ON BA= pp                         Domani) ail     applemble   swam (markera 5 iDen the coarse side et napes                                                     'ONUT WHITE hERE
                 Case 2:20-cv-11429-AJT-DRG ECF No. 2-13, PageID.47 Filed 06/02/20 Page 3 of 3

                                                                                                            EXAMINED BY                                                                                 FORM VA

                                                                                                           CHECKED BY

                                                                                                                                                                                                           FOR
                                                                                                           r -k CORRESPOND                                                                              COPYRIWIT
                                                                                                                 Yea                                                                                     OFFICE
                                                                                                                                                                                                          USE
                                                                                                                                                                                                          ONLY

                       DO NOT WRITE ABOVE THIS LINE IF YOU NEED DORE SPACE USE A SEPARATE CONTRA:ATM SHBEr
   PREVIOUS REGISITtAlION the rept:nom tar duo work or hem ads:moon ortka wark, late* been made is Ike OmyrilbtOfficat
  Q Yes DI No Rpm mowers Yee why te mother res onation hen eteighte (Check appmprote box )11'
  a erthis a the flan published admen de work promo* mussed la oapubbehed Ban
  b 0 Thu II the gut spplicatico sibmitted by dos Labor a copyright demo
  c. O Thu is a clanged venom of the work, as shown by wpm 6 cia dux application
  lf your mower le irs gwo Promos Reparation Nturiber r                          Year of limbered= V
  MOIMAXIMita
  DERIVATIVE WORK Oft CONIPIIATION Complete both space& sod 6b for a &name work comples only 6b fora compilabos
  a Preexisting Matutd Idea* ay pees:shag woik or wads that this work is baud on ar maaprates


                                                                                                                                                                                                        histruct000
                                                                                                                                                                                                    before complrar6
       ,     ,
 IRPIES 4012 011=11ffisli                                                                                                                                                                           des pan
 b Normal Added to Ilbs Work Gin a beef              stateasaa of   the revensi that bas been added to that wink and in which copyright maimed

                                                                                                                                                                                                    b
 DEPOSIT ACCOTINT                 dus mato= fix u to be dinged toe Dquen Accoum esublulud in the Copynght Me give name sod=ober of Ammo
 Name V                                                                           Account Numbs/eV


                                                                                                                                         ,
                                                                                                                                                                                                a
                                                                                                                                             ems11101111011111111110110001111011110101111111111MW
 CORRESPONDENCE Coes memo and address to whtcb conteponduce eke this applmaaon eboidd be sot                     Nante/AddiesatAptiCity/Stexam
  Douglas. Company, Inc
  Mr         Scott Clarke
                                                                                                                                                                                               b
  69 Krlf Road, PO Box                                D
  Keene, NH                03431
 ma =do euti OnSans bgeOhano ntenher Ito t 603        352-3414                                                Fiti MEI**. /0    (603) 352-1248
 Email Sow

 CERTEPICATION• I tbe =denoted hereby ter* that l ant the
                                                                                           0 author
                                                                                           0 other copyright claimant
                                                              check only one
                                                                                             owner of exchuave nght(s)
                                                                                          vatmormw aspmg                  - Douglas Company, Inc
                                                                                                                                     owns% or owner et ent ire nom
                                                                                                                 Nemo or orrioror other ow.*
of that work idea:fled in that app.himoon and that the Memento made by me to duo application are correct to the best of tny knowledg e

Typed imprinted name and datri Y tins apphcation gives a date of publication NI space 3 do not saga and submit befox that date
                                      t
   Kimberly Mason                                                                                                              Miter            +kik "49..3



Certificate            °l w
                                DOUGLAS COMPANY, INC
                            a
vAH be
mailed In                       MR SCOTT CLARK
window                 ponbadaradaor
envelope                     69 KR F RD.
to Ma                                                     PO Box D
address                         VP,
                                KEE       I          0 431
                                                                                                                                     Ear              riejab Mums
                                                                                                                                                            C 2C618-11000
                                                                                                                                                                         E

-01-rire 1 oo my t ry.? Wm ErktmomVii Mamie           nigiumirlikes                 as rto aprioton for coorefo orgiserzoo         ler by wan 441 cm my Wean mailroom rue                                wino ion
